Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 12.16.20. In view of this communication, claims 1-22 are now pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1, Line 6 recites slots (51-58), however slots 57 and 58 are not referenced in any of the drawings. All claim elements be simply and clearly shown in the drawing or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 17 of Claim 1 recites in part  “a first radial distance”. However, all of the figures 3, 4, 5,6 show this element as a curved distance. 
Line 2 of Claim 4 recites in part “the same first distance (11)”. There is no antecedent basis for “the same first distance (11)”. To further prosecution, examiner is interpreting “the same first distance (11)” to be same as “a first radial distance”.
Line 2 of Claim 10 recites “the second connection type”. There is no antecedent basis for   “the second connection type”. To further prosecution, examiner is interpreting “the second connection type” to be same as “the second connection type” recited in Claim 2.
Line 2 of Claim 11 recites “the fourth connection type”. There is no antecedent basis for  “the fourth connection type”. To further prosecution, examiner is interpreting “the fourth connection type” to be same as “the fourth connection type” recited in Claim 2.
Line 2 of Claim 12 recites “the sixth connection type”. There is no antecedent basis for   “the sixth connection type”. To further prosecution, examiner is interpreting “the sixth connection type” to be same as “the sixth connection type” recited in Claim 2.
Line 2 of Claim 13 recites “the seventh connection type”. There is no antecedent basis for   “the seventh connection type”. To further prosecution, examiner is interpreting “the seventh connection type” to be same as “the seventh connection type” recited in Claim 6.
Line 2 of Claim 14 recites “the eighth connection type”. There is no antecedent basis for   “the eighth connection type”. To further prosecution, examiner is interpreting “the eighth connection type” to be same as “the eighth connection type” recited in Claim 6.
Line 2 of Claim 19 recites “the first connection type”. There is no antecedent basis for  “the first connection type”. To further prosecution, examiner is interpreting “the first connection type” to be same as “the first connection type” recited in Claim 2.
Line 2 of Claim 20 recites “the third connection type”. There is no antecedent basis for  “the third connection type”. To further prosecution, examiner is interpreting “the third connection type” to be same as “the third connection type” recited in Claim 2.
Line 2 of Claim 21 recites “the fifth connection type”. There is no antecedent basis for   “the fifth connection type”. To further prosecution, examiner is interpreting “the fifth connection type” to be same as “the fifth connection type” recited in Claim 2. 
Applicant is requested to review and correct repetition of item b in other claims as well as the specification. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-6, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakaue et al(US 20150162787 A1), hereinafter referred to as Sakaue.
Regarding Claim 1,  Sakaue discloses a stator (1) (Fig 2 below, 10) for an electric machine (100) [Para 0001]comprising: 
- a plurality of pins (21 - 26)(Fig 10 below, P1-P6), which are arranged on concentric circles (P1-P6 are arranged in concentric circles as shown in Fig 10) at different distances (Fig 10) to a stator center (M) (Fig 2, C1) in slots (51 - 58, 71 - 78, 81 - 88) (Fig 10, 13) in the stator, and each concentric circle forms a layer (L1 - L6) (Fig 10, L1-L6); 
- wherein in each case six pins (21 - 26) (Fig 10, P1-P6) in different layers (L1 - L6) (Fig 10, L1-L6) are serially connected (P1, P2, P3, P4, P5, P6 are serially connected) to one another and form a winding (41 - 43) (Fig 10, P1-P6), 
- a first pin (21, 27) (Fig 10, P1) of the winding (41 - 43) (Fig 10, P1-P6),  is located in a first slot (51, 53, 55) (Fig 10, S1) in the 6n-1 layer (L5) (Fig 10, L5), wherein n is an integer; 
- a second pin (22) (Fig 10, P2) of the winding (41 - 43) is located in a second slot (52, 54, 56) (Fig 10, S2)  in the 6n layer (L6) (Fig 10, L6), wherein the second slot (52, 54, 56) has a first radial distance (see claim objection)(11) (Fig 10, D1) to the first slot (51, 53, 55) in a first circumferential direction (Fig 10, D1 is circumferential) of the stator (1); 
- a third pin (23) (Fig 10, P3) of the winding (41 - 43) is located in the first slot (51, 53, 55) (Fig 10, S1) in the 6n-2 layer (L4)(Fig 10, L4); 
- a fourth pin (24) (Fig 10, P4)  of the winding (41 - 43) is located in the second slot (52, 54, 56) (Fig 10, S2)  in the 6n-3 layer (L3)(Fig 10, L3); 
- a fifth pin (25) (Fig 10, P5)  is located in the first slot (51, 53, 55) (Fig 10, S1)  in the 6n-5 layer (L1) (Fig 10, L1); 
- a sixth pin (26) (Fig 10, P6)  of the winding (41 - 43) is located in the second slot (52, 54, 56) (Fig 10, S2)  in the 6n-4 layer (L2) (Fig 10, L2).  

    PNG
    media_image1.png
    650
    705
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    818
    media_image2.png
    Greyscale

Regarding Claim 3,  Sakaue discloses the stator (1) according to claim 1. Sakaue further discloses the stator (1) (Fig 2 above, 10)  has at least two windings (41 - 43) [Abstract discloses winding bodies] and at least the sixth pin (26) (Fig 16 below, P6)   in the second slot (52, 54) (Fig 10 above, S2) is connected to a seventh pin (27) (Fig 16, P7) in the 6n-1 layer (L5) (Fig 16 shows P7 is in the same layer as P1 but in the third slot)  in a third slot (53)(Fig 16, S3) by means of a sixth connection type (66)(Fig 16, Co)(This connection will be different because of difference in length).  

    PNG
    media_image3.png
    472
    873
    media_image3.png
    Greyscale


Regarding Claim 4,  Sakaue discloses the stator (1) according to claim 3. Sakaue further discloses the same first distance (11) (Fig 15 below, D4, D5)(see claim objection) lies between the third slot (53) (Fig 16 above, S3) and the second slot (52) (Fig 16, S2) as lies between the second slot (52) (Fig 16, S2) and the first slot (51) (Fig 16, S1). (Fig 16 shows U1-1A connected to U1-1B and U1-1B connected to U1-3A and they are separated by equal number of slots as shown in Fig 15).

    PNG
    media_image4.png
    857
    780
    media_image4.png
    Greyscale


Regarding Claim 5,  Sakaue discloses the stator (1) according to claim 3. Sakaue further discloses the stator (1) (Fig 2 above, 10)  has a plurality of windings (41, 42, 43) (Fig 16 above, U1-1A – U1-1B, U1 - 3A-U1-3B) which extend across the entire circumference (Fig 2) of the stator (1) and thereby form a partial coil (Fig 16 shows partial coil U1-1A – U1-7B).  
Regarding Claim 6,  Sakaue discloses the stator (1) according to claim 5. Sakaue further discloses one pin (21a, 21b, 28, 28a, 31a, 31b, 38, 38b) respectively from three partial coils (Fig 16 above shows pins from 3 partial coils U1-1A – U1-7B , U2-2A – U2-8B, U2-1A – U2-7B) are connected to one another by means of a seventh connection type (67) or an eighth connection type (Fig 16, Cs1, Cs2) and form a coil (U1-1A -U1-2A ).  
Regarding Claim 8,  Sakaue discloses the stator (1) according to claim 6. Sakaue further discloses one input (101, 105, 111, 115, 121, 125) (Fig 16 above, U1-2A, V1-2A, W1-2A)  of an end pin (21, 31) (Fig 16, U1-2A, V1-2A, W1-2A)   from two coils (201, 202) (Fig 16, U1-1A-U1-2A , V1-1A-V1-2A)  are connected to one another by means of a ninth connection type (Fig 16, Cs3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaue in view of Umeda et al (US 6201332 B1), hereinafter referred to as Umeda. 
Regarding Claim 2, Sakaue discloses the stator (1) according to claim 1. Sakaue further discloses wherein the stator (1) has a first end face (7)(Fig 2 above, EF1) and a second end face (9) (Fig 2, EF2); and
 - the first pin (21)(Fig 10 above, P1) and the second pin (22) (Fig 10, P2) are connected to one another on the second end face by means of a first connection type (61)(Fig 6 below, Ct1);
 - the second pin (22) (Fig 10, P2) and the third pin (23) (Fig 10, P3) are connected to one another on the first end face (7) (Fig 2, EF1) by means of a second connection type (62) (Fig 6, Ct2);
 - the third pin (23) (Fig 10, P3) and the fourth pin (24) (Fig 10, P4) are connected to one another on the second end face by means of a connection type (63) (Fig 6, Ct1);
 - the fourth pin (24) (Fig 10, P4) and the fifth pin (25) (Fig 10, P5) are connected to one another on the first end face (7) by means of a connection type (64) (Fig 6, Ct2);
 - the fifth pin (25) (Fig 10, P5) and the sixth pin (26) (Fig 10, P6) are connected to one another on the second end face by means of a connection type (65) (Fig 6, Ct1); 
wherein the first, second connection types differ from one another.
Sakaue does not explicitly disclose a third, fourth and fifth connection type and first, second, third, fourth, and fifth
	Umeda discloses a third , fourth and fifth connection type (Umeda, Fig 3 below, Tc3, Tc4, Tc5), and first, second, third, fourth, and fifth(Umeda, Fig 3, Tc1, Tc2, Tc3, Tc4, Tc5) differ from one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Sakaue with the first, second, third, fourth, and fifth

    PNG
    media_image5.png
    817
    516
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    762
    547
    media_image6.png
    Greyscale


Regarding Claim 22, Sakaue discloses  an electric machine (401)[Sakaue, Para 0001] with a stator (1)[Abstract] according to claim 1.  Sakaue does not disclose a vehicle. 
Umeda discloses a vehicle [Umeda, Abstract]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine with stator of Sakaue with it being used for a vehicle as taught by Umeda in order to have an electric vehicle.

Claims 10 – 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaue in view of Fruehauf et al (WO 2018233896 A1), hereinafter referred to as Fruehauf. 
Regarding Claim 10, Sakaue discloses the stator (1) according to claim 1.  Sakaue further discloses the second connection type (62) (Fig 6 above, Ct2) (See claim objection).which is formed from the second pin (22, 22a, 22b, 32, 32a, 32b) (Fig 10 above, P2) and the third pin (23, 23a, 23b, 33, 33a, 33b) (Fig 10, P3), and bridges first radial distance (11) (Fig 10, D1) (See claim objection).  
 Sakaue does not explicitly disclose connection type comprises a first double pin that has two inwardly-bent pin feet with a respective weld point in each case.
	Fruehauf discloses connection type comprises a first double pin (Fruehauf, Fig 4 below, 7) that has two inwardly-bent pin feet (Fruehauf, Fig 4, 7a, 7b) with a respective weld point in each case(Fruehauf, Fig 4, 12).
Regarding Claim 11, Sakaue discloses the stator (1) according to claim 1.  Sakaue further discloses the fourth connection type (64) (Fig 6 above, Ct4) (See claim objection) is formed from the fourth pin (24, 24a, 24b, 34, 34a, 34b) (Fig 10, P4) and the fifth pin (25, 25a, 25b, 35, 35a, 35b) (Fig 10, P5), and bridges first radial distance (11) (Fig 10, D1) (See claim objection).
Sakaue does not explicitly disclose connection type comprises a second double pin that has two inwardly-bent pin feet with a respective weld point in each case.
Fruehauf discloses connection type comprises a second double pin (Fruehauf, Fig 4 below, 7) that has two inwardly-bent pin feet (Fruehauf, Fig 4, 7a, 7b) with a respective weld point in each case (Fruehauf, Fig 4, 12).
Regarding Claim 14, Sakaue discloses the stator (1) according to claim 1.  Sakaue further discloses the eighth connection type (68) (See claim objection) comprises a pin (219), which is formed from an eighth or tenth end pin (Fig 16 above, U2-1A) and a ninth or eleventh end pin (Fig 16, U2-2A), and bridges second radial distance (13) (Fig 15 above, D3).  
Sakaue does not explicitly disclose connection type comprises a second double pin that has two inwardly-bent pin feet with a respective weld point in each case.
Fruehauf discloses connection type comprises a fifth double pin (Fruehauf, Fig 4 below, 7) that has two inwardly-bent pin feet (Fruehauf, Fig 4, 7a, 7b) with a respective weld point in each case (Fruehauf, Fig 4, 12).
For claims 10, 11, 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Sakaue with the connections shown above with double pins making the  weld connections as taught by Fruehauf in order to complete the electrical circuit.

    PNG
    media_image7.png
    664
    411
    media_image7.png
    Greyscale


Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaue in view of Ogawa et al (US 20060033394 A1), hereinafter referred to as Ogawa. 
Regarding Claim 12, Sakaue discloses the stator (1) according to claim 1.  Sakaue further discloses the sixth connection type (66) (Fig 16 above, Co) (See claim objection), which is formed from the sixth pin (26, 26a, 26b, 36, 36a, 36b, 36(2), 36a(2), 36b(2)) (Fig 10 above, P6)  and the seventh (Fig 10, P7)  or ninth pin (27, 27a, 27b, 37, 37a, 37b, 39, 39a, 39b), and bridges first radial distance (11)(Fig 10, D1) (See claim objection).
Sakaue does not explicitly disclose connection type comprises a third double pin that has two outwardly-bent pin feet with a respective weld point in each case.
Ogawa discloses connection type comprises a third double pin (Ogawa, Fig 21 below, 300) that has two outwardly-bent pin feet (Ogawa, Fig 21, 300a, 300b) with a respective weld point in each case(Ogawa, Fig 21, 35).
Regarding Claim 13, Sakaue discloses the stator (1) according to claim 1.  Sakaue further discloses the seventh connection type (67)(Fig 16 above, Cs1) comprises a pin (218), which is formed from a second or fourth end pin (Fig 16, U1-7B) and a third or fifth end pin (Fig 16-U2-8B),  and bridges second radial distance (13) (Fig 15 above, D2).
Sakaue does not explicitly disclose connection type comprises a fourth double pin that has two outwardly-bent pin feet with a respective weld point in each case.
Ogawa discloses connection type comprises a fourth double pin (Ogawa, Fig 21 below, 300) that has two outwardly-bent pin feet (Ogawa, Fig 21, 300a, 300b) with a respective weld point in each case(Ogawa, Fig 21, 35).
For claims 12, 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Sakaue with the connections shown above with double pins making the  weld connections as taught by Ogawa in order to complete the electrical circuit.

    PNG
    media_image8.png
    550
    512
    media_image8.png
    Greyscale


Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaue in view of Kusase et al (US 6181043 B1) , hereinafter referred to Kusase and Lee (US 20190386533 A1).
Regarding Claim 15, Sakaue discloses the stator (1) according to claim 1.  Sakaue does not explicitly disclose a first single pin (211) comprises a first end pin (21) and has a pin foot (61a) bent in the clockwise direction with a weld point (231).  
Kusase discloses a first single pin (211) (Kusase, Fig 9 below, 233) comprises a first end pin  (Kusase, Fig 9, 233h)  and has a pin foot (61a) (Kusase, Fig 9, 233i)  with a weld point (231) (Kusase, Fig 9, 233d). Kusase does not disclose pin foot  bent in the clockwise direction.
Lee discloses pin foot (Lee, Fig 5 below, 322ck) bent in the clockwise direction.
Regarding Claim 16, Sakaue discloses the stator (1) according to claim 1.  Sakaue does not explicitly disclose 16 a second single pin (212) comprises a sixth end pin (28b) and has a pin foot (65b) bent in the counterclockwise direction with a weld point (236).  
Kusase discloses a second single pin (211) (Kusase, Fig 9 below, 233) comprises a second end pin  (Kusase, Fig 9, 233h)  and has a pin foot (61a) (Kusase, Fig 9, 233i)  with a weld point (231) (Kusase, Fig 9, 233d). Kusase does not disclose pin foot  bent in the counterclockwise direction.
Lee discloses pin foot (Lee, Fig 5 below, 322ak) bent in the counterclockwise direction.
Regarding Claim 17, Sakaue discloses the stator (1) according to claim 1.  Sakaue does not explicitly disclose a third single pin (213) comprises a seventh end pin (31) and has a pin foot (61b) bent in the counterclockwise direction with a weld point (232).  
Kusase discloses a third single pin (211) (Kusase, Fig 9 below, 233) comprises a seventh end pin  (Kusase, Fig 9, 233h)  and has a pin foot (61b) (Kusase, Fig 9, 233i)  with a weld point (231) (Kusase, Fig 9, 233d). Kusase does not disclose pin foot  bent in the counterclockwise direction.
Lee discloses pin foot (Lee, Fig 5 below, 322ak) bent in the counterclockwise direction.
Regarding Claim 18, Sakaue discloses the stator (1) according to claim 1.  Sakaue does not explicitly disclose a fourth single pin (214) comprises a twelfth end pin (38b) and has a pin foot (63a) bent in the clockwise direction with a weld point (233).  
Kusase discloses a fourth single pin (211) (Kusase, Fig 9 below, 233) comprises a twelfth end pin  (Kusase, Fig 9, 233h)  and has a pin foot (63a) (Kusase, Fig 9, 233i)  with a weld point (231) (Kusase, Fig 9, 233d). Kusase does not disclose pin foot  bent in the clockwise direction.
Lee discloses pin foot (Lee, Fig 5 below, 322ck) bent in the clockwise direction.
For claims 15-18 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Sakaue with the single pins having pin foot and weld point as taught by Kusase and the clockwise/anticlockwise  direction as taught by Lee in order to make the necessary connections and be able to manufacture in a convenient manner.

    PNG
    media_image9.png
    395
    349
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    481
    348
    media_image10.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaue in view of Kusase. 
Regarding Claim 19, Sakaue in view of Umeda discloses the stator (1) according to claim 1 (see claim objection).  Sakaue further discloses the first connection type (61) (Fig 6, Ct1) is formed by a connection of a first point (231) on the pin (211) to a second point (232) on the pin (213).(Fig 10 above shows connection between any two points of P1 and P2). Sakaue does not explicitly disclose weld connection of a first point on the pin foot (61a) of the third double pin (217) or of the fourth double pin (218) or of the first single pin to second weld point (232) on the pin foot (61b) of the first double pin (215) or of the fifth double pin (219) or of the third single pin. 
Kusase discloses weld (Kusase, Fig 10 below, 233f) connection of a first point on the pin foot (61a) (Kusase, Fig 9 above, 233i)  of the third double pin (217) or of the fourth double pin (218) or of the first single pin (Kusase, fig 9, 233) to second weld point (232) on the pin foot (61b) (Kusase, Fig 9, 233i)  of the first double pin (215) or of the fifth double pin (219) or of the third single pin (Kusase, fig 9, 233). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Sakaue with the weld connections using single pins as taught by Kusase to make the necessary connections and be able to manufacture in a convenient manner.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaue in view of Umeda and Fruehauf. 
Regarding Claim 20, Sakaue discloses the stator (1) according to claim 1 (see claim objection).  Sakaue does not disclose the third connection type (63) is formed by a weld connection of a third weld point (233) on the pin foot of the first double pin (215) or of the fifth double pin (219) to a  fourth weld point (234)  on the pin foot (63b) of the second double pin (216). 
Umeda discloses the third connection type (63) (Umeda, Fig 3 above, Tc3) is formed by a connection of a  point (233) of the first pin (215) or of the fifth double pin (219) to a  point (234)  of the second pin (216).
 Fruehauf discloses a weld connection (Fruehauf, Fig 5 below, I, II, II, III) of a third weld point (233) on the pin foot (63a) (215) (Fruehauf, Fig 4 above, 7)  or of the fifth double pin (219) to a fourth weld point (234) on the pin foot (63b) of the second double pin (216) (Fruehauf, Fig 5, J1 shows weld connection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Sakaue with the weld connections using double pins as taught by Umeda and Fruehauf to make the necessary connections and be able to manufacture in a convenient manner.

    PNG
    media_image11.png
    539
    659
    media_image11.png
    Greyscale


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaue in view of Umeda and Ogawa. 
Regarding Claim 21, Sakaue discloses the stator (1) according to claim 1 (see claim objection).   Sakaue does not disclose the fifth connection type (65) is formed by a weld connection of a fifth weld point (235) on the pin foot (65a) of the second double pin (216) to a sixth weld point (236) on the pin foot (65b) of the third double pin (217) or of the fourth double pin (218) or of the second single pin (212).
Umeda discloses the fifth connection type (65) (Umeda, Fig 3 above, Tc5) is formed by a connection of a point (235) second pin (216) to a point (236) on the pin (217) or of the fourth double pin (218) or of the second single pin (212).  
Ogawa discloses a weld (Ogawa, Fig 21 below, K1) connection of a fifth weld point (235) on the pin foot (65a) of the (216) (Ogawa, Fig 21, 300p) to a sixth weld point (236) on the pin foot (65b) of the third double pin (217) (Ogawa, Fig 21, 300p) or of the fourth double pin (218) or of the second single pin (212).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Sakaue with the weld connections using double pins as taught by Umeda and Ogawa to make the necessary connections and be able to manufacture in a convenient manner.

    PNG
    media_image12.png
    638
    572
    media_image12.png
    Greyscale

Allowable Subject Matter
Claims 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 Claim 7 is allowable for disclosing the stator (1) according to claim 6, wherein the partial coils form six coils, and these are assigned to three phases in such a way that in each case the pins (21 - 38b) from two coils, which are assigned to a same phase, are located in three adjacent slots (51 - 56, 71 - 76, 81 - 86). Neither Sakaue nor Sakaue in view of Umeda, Fruehauf, Lee, Ogawa, Kusase disclose all of the limitations of Claim 7. Therefore, it is allowable.
Claims 9 is allowable for disclosing the stator (1) according to claim 8, wherein respectively one output (103, 107, 113, 117, 123, 127) of an end pin (28b, 38b) of the two coils (201, 202) are 6Docket No.: GAS-164connected to one another, and the two coils (201, 202) are thus switched in parallel, and, in particular, are assigned to one phase. Neither Sakaue nor Sakaue in view of Umeda, Fruehauf, Lee, Ogawa, Kusase disclose all of the limitations of Claim 9. Therefore, it is allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyounggun et al (US 20180309337 A1) discloses a stator for a rotary electric machine.
Yokogawa et al(US 20120293024 A1 discloses stator segment and motor.
Shinzaki et al(US 7193345 B2) discloses collecting and distributing ring for rotary electric motor.
Even et al (US 20050248229 A1) discloses polyphase armature for a rotary electric machine.
Asao et al(US 6462453 B1) discloses stator for an alternator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832        


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832